Exhibit 10.11

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of September 30, 2020 (the “Agreement Date”), by and among Black Ridge
Oil & Gas, Inc., a Nevada corporation (the “Company”), and Kenneth DeCubellis
("DeCubellis"). Company and DeCubellis are each a “Party” and collectively are
the “Parties.”

 

RECITALS

 

WHEREAS, the Company and DeCubellis have previously entered into an Employment
Agreement dated September 24, 2019;

 

WHEREAS, as of 11:59 p.m. on the Agreement Date, the Parties intend that
DeCubellis will no longer continue to serve as the Chief Executive Officer and
the Interim Chief Financial Officer of the Company but rather, will continue
employment with the Company starting on October 1, 2020 (the “Start Date”) in a
new role as a Transition Resource employee for the Company until such employment
ends pursuant to the terms of this Agreement; and

 

WHEREAS, Company desires to set forth the compensation and other terms for which
DeCubellis shall be employed as a Transition Resource employee for the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is agreed by and between
the undersigned Parties, as follows:

 

1.                  Employment Term. The Company agrees to employ DeCubellis as
a Transition Resource employee and DeCubellis agrees to be so employed by the
Company pursuant to the terms of this Agreement from the Start Date through
December 15, 2020, or such earlier termination date that may arise in accordance
with Section 2 of this Agreement with such period of actual employment of
DeCubellis being the “Employment Term” and his final day of employment, no
matter the reason for the end of his employment, being the “Separation Date.”

 

2.                  Catch Up Pay Due DeCubellis. On or after the Start Date, but
no later than September 30, 2020, the Company shall pay DeCubellis $50,000.00
gross pay, in cash, less applicable federal, state, and FICA tax and other
withholdings, as “Catch-Up Pay” for work performed by DeCubellis for the Company
from August 1, 2020, through the Agreement Date but for which the Company has
not yet paid DeCubellis as of the Agreement Date.

 

3.                  Compensation During The Employment Term. During the
Employment Term, the Company shall pay DeCubellis a “Base Salary” at an annual
rate of $300,000.00 gross (i.e., $11,538.46 gross per payroll check that, net of
applicable federal, state and FICA tax and other withholdings, shall be the
“Bi-Weekly Net Payroll Amount”), from the Start Date through the duration of the
Employment Term on each of the Company's normal payroll periods during the
Employment Term, subject to the further payment options of the Company set forth
below. Such “Base Salary” will be paid, at the Company's election, either in (A)
cash, (B) the transfer of a number of shares of common stock of Allied Esports
Entertainment, Inc. (“AESE”) (the "AESE Stock") equal to the Bi-Weekly Net
Payroll Amount based on the weighted average of AESE’s closing stock price for
the previous ten (10) business days preceding the due date for the payment of
the Bi-Weekly Net Payroll Amount or (C) a combination of cash and AESE Stock
provided; however, for the period from the Start Date through November 12, 2020,
the Bi-Weekly Net Payroll Amount shall be paid in cash. After November 12, 2020,
at the Company’s election, it may choose to transfer AESE Stock to DeCubellis in
advance to compensate him for one or more future Bi-Weekly Net Payroll Amounts
that occur after November 12, 2020, due him during the Employment Term. If such
shares of AESE Stock are transferred to DeCubellis in advance of one or more
Bi-Weekly Net Payroll Amounts due him, then no further compensation shall be due
for any such Bi-Weekly Net Payroll Amounts paid in advance. All payments elected
to be paid via AESE Stock will be paid by transfer from the Company to
DeCubellis of the specified number of shares of AESE Stock as determined
according to this Section.

 

 

 



 1 

 

 

If DeCubellis becomes “Disabled” during the Employment Term and cannot work,
DeCubellis dies during the Employment Term, the Company terminates DeCubellis’
employment without “Cause” prior to December 15, 2020, or DeCubellis completes
the Employment Term with his final day of employment with the Company being
December 15, 2020, and provided DeCubellis (or his estate, as applicable) timely
executes a Separation and Release Agreement in the form substantially similar to
that attached hereto as Exhibit A (the "Release Agreement"), following the
Separation Date, the Company shall pay DeCubellis or his estate, as applicable,
the Separation Pay and provide such other benefits, including the accelerated
vesting of DeCubellis’ Company options, as set forth in the Release Agreement.
On the other hand, if DeCubellis voluntarily terminates his employment with the
Company prior to December 15, 2020, or the Company terminates DeCubellis’
employment for “Cause” prior to December 15, 2020, he shall be entitled to no
further payments pursuant to this Agreement or pursuant to the Release Agreement
following the Separation Date.

 

For purposes of this Agreement, “Disabled” shall mean DeCubellis’ inability, due
to a physical or mental impairment, to perform the essential functions of his
position, with or without reasonable accommodation. For purposes of this
Agreement, "Cause" shall mean termination of DeCubellis' employment due to (i) a
plea of guilty or no contest by DeCubellis to a felony or a conviction of
DeCubellis to a felony, (ii) any acts or acts of dishonesty by DeCubellis
intended to result in personal enrichment to DeCubellis at the expense of the
Company, or (iii) failure to follow the lawful instructions of the Board of
Directors of the Company (which for purposes hereof shall consist of the lawful
instructions by Bradley Berman, Lyle Berman, Benjamin Oehler, and Joseph Lahti
collectively). Nothing in this Agreement shall limit the right of the Company to
terminate the employment of DeCubellis without Cause prior to December 15, 2020.

 

4.                  Miscellaneous.

 

4.1              Assignment. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned or delegated (whether by
operation of law or otherwise) by DeCubellis without the prior written consent
of the Company, which consent shall not be unreasonably withheld.

 

4.2              Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter herein and
supersedes any and all prior or contemporaneous understandings, negotiations or
agreements between the Parties including, but not limited to, the Change of
Control Agreement dated April 5, 2013 and the Employment Agreement dated
September 24, 2019 and shall be binding upon and inure to the benefit of the
Parties hereto and their respective legal representatives and permitted
successors and assigns; provided, however, at all times, DeCubellis shall
continue to be bound by the terms of the October 26, 2011, Employee Agreement
regarding Proprietary Information, Confidentiality, Loyalty and Noninterference
entered into between the Company and DeCubellis as modified in the Release
Agreement if executed by DeCubellis.

 

4.3              Amendments and Waiver. Any amendment, supplement, variation,
alteration or modification to the Agreement must be made in writing and duly
executed by an authorized representative or agent of each of the Parties.

 

4.4              Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.5              Counterparts. This Agreement may be executed by one or more of
the Parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, electronic signature and/or via email/PDF shall be
effective as delivery of an original executed counterpart.

 

4.6              Governing Law. This Agreement and the rights and obligations of
the Parties pursuant to this agreement shall be governed by and interpreted,
construed and enforced in accordance with, the law of the state of Minnesota.
The Parties irrevocably submit to the exclusive jurisdiction of the state and
federal courts of Minnesota, and each Party irrevocably agrees that all claims
in respect of such dispute, controversy or claim may be heard and determined in
such courts. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable laws, any objection that they may now or hereafter have
to the laying of venue of any such dispute, controversy or claim brought in any
such court or any defense of inconvenient forum for the maintenance of such
dispute, controversy or claim. Each Party agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

 

 

 



 2 

 

 

4.7              Waiver Of Jury Trial. Each of the Parties irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any related agreement and for any counterclaim therein.

 

4.8              Further Assurances. The Parties agree to take such actions and
execute and deliver such other documents or agreements as may be necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

4.9              Titles and Subtitles. The article and section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

4.10          Construction. The Parties have jointly participated in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party because of the authorship of any provision of this
Agreement.

 

4.11          Survival. All covenants, agreements, representations and
warranties made in this Agreement shall survive the execution and delivery of
this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Agreement Date first written above.

 



Dated: September 30, 2020 BLACK RIDGE OIL & GAS, INC.      

By:________________________________



      Name:______________________________      
Title:_______________________________         Dated: September 30, 2020 /s/
Kenneth DeCubellis                                            KENNETH DECUBELLIS

 

 

 

 

 

 

 

 

 



 3 

 

 

EXHIBIT A

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made and entered into by
and between Ken DeCubellis ("DeCubellis") and Black Ridge Oil & Gas, Inc. (the
“Company”) on the latest date this Agreement is signed by DeCubellis and the
Company (the “Agreement Date”) with the Company agreeing to sign this Agreement
no later than two (2) business days after DeCubellis signs this Agreement.

 

1.         Separation Payment and Vesting of Options. In consideration for the
mutual promises exchanged herein and subject to the conditions in the Amended
and Restated Employment Agreement between DeCubellis and the Company (the
“Employment Agreement”) and the conditions in this Agreement, and provided
DeCubellis has not exercised his rescission right under Section 8 below,
following the Separation Date as defined in the Employment Agreement, the
Company shall pay DeCubellis “Separation Pay” equivalent to an annual “Base
Salary” of $300,000.00 gross (i.e., $11,538.46 gross per payroll check that, net
of applicable federal, state and FICA tax and other withholdings, shall be the
“Bi-Weekly Net Payroll Amount”), from the day immediately following the
Separation Date through September 30, 2021 (the “Severance Period”), on each of
the Company's normal payroll periods during the Severance Period, subject to the
further payment options of the Company set forth below. In addition, options the
Company granted to DeCubellis under the stock option agreements listed on
Exhibit 1 hereto that would otherwise be forfeited upon DeCubellis’ separation
from the Company shall fully vest (the “Accelerated Vesting’) effective as of
Effective Date as defined below.

 

Such Separation Pay will be paid, at the Company's election, either in (A) cash,
(B) the transfer of a number of shares of common stock of Allied Esports
Entertainment, Inc. (“AESE”) (the "AESE Stock") equal to the Bi-Weekly Net
Payroll Amount based on the weighted average of AESE’s closing stock price for
the previous ten (10) business days preceding the due date for the payment of
the Bi-Weekly Net Payroll Amount or (C) a combination of cash and AESE Stock
provided; however, for the period from the Separation Date through November 12,
2020, if applicable, the Bi-Weekly Net Payroll Amount shall be paid in cash.
After November 12, 2020, at the Company’s election, it may choose to transfer
AESE Stock to DeCubellis in advance to compensate him for one or more future
Bi-Weekly Net Payroll Amounts that occur after November 12, 2020, due him during
the Severance Period. If such shares of AESE Stock are transferred to DeCubellis
in advance of one or more Bi-Weekly Net Payroll Amounts due him during the
Severance Period, then no further compensation shall be due for any such
Bi-Weekly Net Payroll Amounts paid in advance for payments due during the
Severance Period. All payments elected to be paid via AESE Stock will be paid by
transfer from the Company to DeCubellis of the specified number of shares of
AESE Stock as determined according to this Section.

 

In the event the Company fails to make a timely Bi-Weekly Net Payroll Amount
payment to DeCubellis, DeCubellis shall provide written notice of the Company’s
default to Company within five (5) business days of the default. Thereafter, the
Company shall have ten (10) business days from receipt of the notice of default
from DeCubellis to cure the default. If the Company fails to cure timely the
default after notice thereof, such missed Bi-Weekly Net Payroll amount and all
future Bi-Weekly Net Payroll amounts, if any, through the duration of the
Separation Period shall become immediately due and payable in lump sum within 30
calendar days of the Company’s receipt of DeCubellis’ original notice of
default.

 

The Separation Pay and Accelerated Vesting are being provided in full, complete,
and final settlement of any and all claims, actions, and causes of action that
DeCubellis could bring against the Company and the other persons and entities
released herein. No Bi-Weekly Net Payroll Amount nor Accelerated Vesting shall
occur until the Effective Date; provided however, if a Bi-Weekly Net Payroll
Amount would have been due following the Separation Date but before the
Effective Date, such missed Bi-Weekly Net Payroll Amount shall be paid along
with any other Bi-Weekly Net Payroll Amount due on the first payroll date
following the Effective Date.

 

DeCubellis understands, acknowledges, and agrees that the Separation Pay and
Accelerated Vesting exceed what DeCubellis is otherwise entitled to receive on
separation from employment from the Company, and that such Separation Pay and
benefits are being given as consideration in exchange for executing this
Agreement, including the general release and restrictive covenants contained in
it. DeCubellis further acknowledges that he is not entitled to any additional
payment or consideration not specifically referenced in this Agreement.

 

 

 



 4 

 

 

2.         Release of Claims. In exchange for the Separation Pay and benefits
provided in this Agreement, DeCubellis, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants that he will not sue and hereby releases and forever discharges
the Company, and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents, subsidiaries, predecessors and
successors, and all affiliated entities and persons, and all of their respective
past and present employees, agents, insurers, officials, officers, and directors
from any and all claims and causes of action of any type arising, or which may
have arisen, out of or in connection with his/her employment or the separation
of his/her employment with the Company that have arisen through the date of
DeCubellis' signature below (the "Release"). The Release includes, without
limitation, claims, demands or actions arising under the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967 as amended by the Older Workers Benefit Protection Act, the Equal Pay
Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, the Fair Credit Reporting Act, the Vocational
Rehabilitation Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Lily Ledbetter
Fair Pay Act of 2009, the Americans with Disabilities Act, the Rehabilitation
Act of 1973, the Genetic Information Nondiscrimination Act, the Immigration
Reform and Control Act of 1986, the Civil Rights Act of 1991, the Occupational
Safety and Health Act, the Consumer Credit Protection Act, the American Recovery
and Reinvestment Act of 2009, the Asbestos Hazard Emergency Response Act,
Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act, the Minnesota Human Rights Act, the Minnesota Equal Pay
for Equal Work Law, the Minnesota Fair Labor Standards Act, the Minnesota Labor
Relations Act, the Minnesota Occupational Safety and Health Act, the Minnesota
Criminal Background Check Act, the Minnesota Lawful Consumable Products Law, the
Minnesota Smokers’ Rights Law, the Minnesota Parental Leave Act, the Minnesota
Adoptive Parent Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug
and Alcohol Testing in the Workplace Act, the Minnesota Consumer Reports Law,
the Minnesota Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse
Leave Law, the Minnesota Bone Marrow Donation Leave Law, the Minnesota Military
and Service Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and
Alcohol Testing in the Workplace Act, Minn. Stat. § 176.82, Minnesota Statutes
Chapter 181, the Minnesota Constitution, Minnesota common law, and all other
applicable state, county and local ordinances, statutes and regulations.
DeCubellis further understands that this discharge of claims extends to, but is
not limited to, all claims that he may have as of the Effective Date based upon
statutory or common law claims for defamation, libel, slander, assault, battery,
negligent or intentional infliction of emotional distress, negligent hiring or
retention, breach of contract, retaliation, whistleblowing, promissory estoppel,
fraud, wrongful discharge, or any other theory, whether legal or equitable, and
any and all claims for wages, salary, bonuses, commissions, damages, attorney’s
fees or costs. DeCubellis acknowledges that this Release includes all claims
that he is legally permitted to release but, as such, does not apply to any
vested rights under the Company’s retirement plans, stock option plans or other
company benefits plans nor does it preclude him from seeking to enforce the
terms of this Agreement nor does it preclude him from filing a Government Report
as described below. The Release also does not release any claims that cannot be
released as a matter of law (e.g., claims for unemployment compensation
benefits).

 

3.         Separation From Employment. DeCubellis’ employment with the Company
ended on [_______________], 2020 (i.e., “Separation Date”). DeCubellis is not
eligible to sign this Agreement until after the Separation Date. During the
Severance Period, DeCubellis will make himself available, as reasonably
requested by the Company at mutually agreeable times, to assist the Company in
transition of DeCubellis' duties or to provide other requested information
regarding the Company. The Company expects it will seek only minimal, if any,
transition assistance from DeCubellis during the Severance Period.

 

4.         Confidential Information Acquired During Employment. DeCubellis
agrees that he will continue to treat, as private and privileged, any
information, data, figures, projections, estimates, marketing plans, customer
lists, lists of contract workers, tax records, personnel records, accounting
procedures, formulas, contracts, business partners, alliances, ventures and all
other confidential information that DeCubellis acquired while working for the
Company. DeCubellis agrees that he will not release any such information to any
person, firm, corporation or other entity at any time, except as may be required
by law, or as agreed to in writing by the Company. DeCubellis acknowledges that
any violation of this non-disclosure provision shall entitle the Company to
appropriate injunctive relief and to any damages that it may prove due to the
improper disclosure. DeCubellis agrees to abide by the Company's insider trading
policy or other applicable securities laws or restrictions on trading of any
shares of the Company or of any shares of AESE.

 

Immunity from Liability: The Defend Trade Secrets Act ("DTSA") provides
DeCubellis shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and is made solely for the purpose of reporting
or investigating a suspected violation of law. The DTSA provides the same
immunity for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Under the DTSA, an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the individual’s attorney and use the trade secret information in the
court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

 

 

 



 5 

 

 

5.         Confidentiality, No Disparaging Remarks. The Parties represent and
agree that they will keep the terms and facts of this Agreement completely
confidential, and that they will not disclose any information concerning this
Agreement to anyone, except to their counsel, tax accountants and advisors,
spouse (as applicable) or except as may be required by law or agreed to in
writing by the Parties or as otherwise required for the Parties to enforce or
defend their respective rights hereunder. Further, subject to Section 11 below,
DeCubellis shall not make any disparaging remarks of any sort or otherwise
communicate any disparaging comments about the Company, its managers, officers
or directors, or about any of the other released persons or entities identified
in Section 2 to any other person or entity. Reciprocally, the Company’s Board
and its Officers agree not to make any disparaging remarks of any sort or
otherwise communicate any disparaging comments about DeCubellis.

 

6.         Cooperation and Certification. At the request of the Company
following the Separation Date and subject to Section 11 below, DeCubellis will
cooperate with the Company in any claims or lawsuits where DeCubellis has
knowledge of the facts. Nothing in this Agreement prevents DeCubellis from
testifying at an administrative hearing, arbitration, deposition or in court in
response to a lawful and properly served subpoena (provided DeCubellis provides
written notice of the service of the subpoena to the Company within 72 hours of
receipt), nor does it preclude DeCubellis from filing an administrative charge
with a government agency or cooperating with a government agency in connection
with an administrative charge (though he may not recover damages or receive any
relief from the Company if he does file such a charge as noted in Section 2
above). Finally, DeCubellis certifies, warrants and represents that he has
faithfully discharged his role with the Company at all times during his
employment. DeCubellis further certifies, warrants, and represents that as of
the Separation Date he is unaware of any actual or potential violations of law
by the Company and that he has not filed any charges, complaints, lawsuits, or
any similar claims against the Company.

 

The Company will defend, indemnify and hold DeCubellis harmless from costs,
expenses, damages and other liability incurred by DeCubellis as a result of
performing services within the scope of his duties as an officer of the Company
in good faith, subject to the limitations and other terms and conditions of
applicable Minnesota and Nevada statutes, the Company’s Articles of
Incorporation or Bylaws and any insurance policies through which the Company
fulfills its duties pursuant to this Section.

 

7.         No Wrongdoing. DeCubellis and the Company agree and acknowledge that
the consideration exchanged herein does not constitute, and shall not be
construed as, an admission of liability or wrongdoing on the part of DeCubellis,
the Company or any entity or person, and shall not be admissible in any
proceeding as evidence of liability or wrongdoing by anyone.

 

8.         Rescission. This Agreement contains a release of certain legal rights
that DeCubellis may have. DeCubellis is advised to consult with an attorney
regarding such release and other aspects of this Agreement before signing this
Agreement. DeCubellis understands that he may nullify and rescind this Agreement
at any time within the next fifteen (15) calendar days from the date of his
signature below by indicating his desire to do so in writing and delivering that
writing to by email to bberman@ksg.com and jill.radloff@stinson.com. DeCubellis
further understands that if he rescinds this Agreement, the Company will not be
bound by the terms of this Agreement, DeCubellis will have to repay in full any
monies received pursuant to this Agreement and DeCubellis will not be eligible
to receive the Accelerated Vesting. If DeCubellis does not rescind this
Agreement pursuant to this Section 8, the “Effective Date” of this Agreement
shall become the sixteenth day following the date of his signature below.

 

9.         Return of Company Property. Except for the laptop computer, monitors
and peripherals that the Company has agreed to allow DeCubellis to retain with
all Company information removed, DeCubellis covenants, warrants and represents
that he has returned any and all Company property that was ever in his
possession or under his control to the Company prior to his signature on this
Agreement, and this covenant, warranty and representation expressly extends to
(but is not limited to) security card, keys, codes, materials, books, files,
cell phones and documents, including all copies.

 

 

 



 6 

 

 

10.       Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, and shall be construed and
enforced thereunder. Any dispute arising under this Agreement shall be
determined exclusively by a Minnesota court of appropriate jurisdiction, and the
Parties acknowledge the existence of sufficient contacts to the State of
Minnesota to confer exclusive jurisdiction upon courts in that state. This
Agreement supersedes and replaces all prior oral and written agreements,
understandings, and representations between DeCubellis and the Company (with the
exception of the Employment Agreement and the October 26, 2011, Proprietary
Information, Confidentiality, Loyalty and Noninterference entered into between
the Company and DeCubellis, which shall remain in full force and effect
following the execution of this Agreement), provided that the Company has agreed
that the non-competition/non-solicitation provisions contained therein shall be
limited to prohibiting DeCubellis from competition against the freeze-dried food
business of the Company or seeking to solicit customers of the Company’s
freeze-dried food business to do business with competitors of the Company.

 

11.       Administrative Charges, Investigations, and Proceedings. Nothing in
this Agreement prohibits DeCubellis from reporting possible violations of
federal or state law or regulation to the government, including but not limited
to the EEOC, Department of Justice, Securities and Exchange Commission,
Congress, and any agency inspector general, or filing a charge with or
participating in an investigation or proceeding conducted by the EEOC or a
comparable state or local agency (collectively, any such activity shall be
referred to as a “Government Report”).  DeCubellis does not need prior
authorization of the Company to make a Government Report and is not required to
notify the Company that he has made a Government Report.  The restrictions in
Sections 4-6 above regarding confidentiality, non-disparagement and cooperation
do not apply in connection with a Government Report. Notwithstanding the
provisions of this Section 11, DeCubellis’ release of claims in Section 2 above
waives any alleged right to recover any monetary damages, receive payment for
attorneys’ fees, costs or disbursements or receive any relief in connection with
a Government Report, but this Agreement does not limit any right of DeCubellis
to receive a reward from the government for providing it information in
connection with a Government Report.

 

12.       Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (Section 409A), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such termination constitutes a "separation from service" under
Section 409A and, if DeCubellis is a "specified employee," as defined in Section
409A, and to the extent any payment is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall not be made or provided until the date
that is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the DeCubellis, or (B) as
applicable, the date of the DeCubellis’ death. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by DeCubellis on account of non-compliance with
Section 409A.

 

13.       Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any Party, including the Party who prepared it. Any portions of
this Agreement found by a court of competent jurisdiction to be invalid,
illegal, overly broad or unenforceable in any respect shall be revised to the
minimum amount necessary in order to be valid and enforceable.

 

14.       DeCubellis Understands the Terms of this Agreement. Other than stated
herein, DeCubellis warrants that: (a) no promise or inducement has been offered
for this Agreement; (b) this Agreement is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) DeCubellis is
legally competent to execute this Agreement and accepts full responsibility
therefor; (d) DeCubellis signs voluntarily of his own free will without duress;
(e) the Company has advised and hereby advises DeCubellis to consult with an
attorney, and DeCubellis has had a sufficient opportunity to consult with an
attorney; (f) the Company has allowed DeCubellis until [___________] to consider
whether to sign this proposed Agreement, which is more than twenty-one (21) days
from the date DeCubellis first received a copy of this Agreement; and (g)
DeCubellis fully understands this Agreement and has been advised by counsel (or
has consciously chosen not to seek counsel) of the consequences of signing this
Agreement. The Parties acknowledge and agree that if DeCubellis has not signed
this proposed Agreement by [_________], then the offer of this Agreement shall
expire by its own terms and be of no further force or effect without any further
action required on the part of the Company.

 

 

 



 7 

 

 



Dated: __________, 2021 BLACK RIDGE OIL & GAS, INC.      

By:________________________________



      Name:______________________________      
Title:_______________________________         Dated: __________, 2021 /s/
Kenneth DeCubellis                                            KENNETH DECUBELLIS



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

EXHIBIT 1

 

Stock Option Agreements

 



 

            Grant       # of   Strike   Date Name Plan Document Options Price
*** 9/25/2012 Kenneth T. DeCubellis 2012 ISO Options (orig. issuances cancelled
& reissued) 3,333 81.00 1/24/2013 Kenneth T. DeCubellis 2012 ISO Options
(employment bonus) 1,333 168.00 12/12/2013 Kenneth T. DeCubellis 2012 ISO
Options (employment bonus) 2,500 195.00 12/22/2014 Kenneth T. DeCubellis 2012
ISO Options (employment bonus) 193 84.00 9/30/2015 Kenneth T. DeCubellis 2012
ISO Options (employment bonus) 667 51.60 12/12/2016 Kenneth T. DeCubellis 2016
NSO Options (employment bonus) 4,013 12.00 2/26/2020 Kenneth T. DeCubellis 2020
ISO Options (employment bonus) 60,377 5.41

 



***reverse-split adjusted        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 